DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Applicant's amendments filed on April 22, 2021, were received. Claims 15-19 and 21 have been amended. Claims 1-14, 20 and 24-30 have been cancelled. Therefore, Claims 15-19 and 21-23 are pending in this office action. 

3.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 1, 2021.

Reasons for Allowance
4.	Claims 15-19 and 21-23 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: the closet prior art, Lai et al. (US 2014/0322587 A1), teach a separator, including a substrate and a complex player of adhesive and hard particles, provided between a positive electrode plate and a negative electrode plate of a lithium ion battery. The closet prior art do not teach, fairly suggest or render obvious a lithium ion battery including an insulating tape which specifically comprises a substrate and a complex layer, wherein the complex layer comprises an adhesive layer and hard particles directly mixed with a colloid component of the adhesive layer, wherein the substrate is of a microporous structure, and a particle diameter of each of the hard particles is greater than a pore diameter of the microporous structure of the substrate; and the insulating tape specifically being bonded to welding areas of tabs of the positive electrode or the negative electrode, a boundary area of a coating material area and a non-coating material area of the positive electrode or the negative electrode, and an area of a positive electrode current collector corresponding to the coating material area of the negative electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725